Fuld, J.
(dissenting). What Huntsman, the discharged alternate juror, did was, of course, wrong, but equally clear is it that the jurywoman, Mrs. Bicker, in no way acted improperly. However, even if we were to regard as misconduct her failure to report to the trial judge Huntsman’s remark, the statute empowers the court to grant a new trial when the jury has been “ guilty of any misconduct ”, only where the defendant’s “ substantial rights have been prejudiced,” and only where such misconduct has “ prevented ” a “ fair and due consideration of the case ” (Code Grim. Pro., § 465, subd. 3). Study of the record before us is not only convincing, but truly conclusive, that no happening here prevented such an appraisal.
It was established as clearly and definitively as was humanly possible that the juror did not believe what Huntsman told her, that his comment made no impression whatsoever upon her, that she dismissed it from mind, did not mention it to any other juror and was not in the slightest influenced by it. Moreover — and it is of particular significance — the trial judge and a
*288unanimous Appellate Division, denying the new trial application, found those to be the facts. That being the state of the record, I fail to see how this court may say, as a matter of law, that the facts are precisely the opposite and conclude that defendant was prejudiced. And, since Mrs. Ricker’s vote was not induced or affected by Huntsman’s comment, whether or not that incident should have been handled differently by district attorney or trial judge — and I do not believe that it should have been — is of no moment. As a matter of fact, to have questioned or admonished the jurors about the matter before rendition of the verdict would only have called attention to, and emphasized, something about which none except Mrs. Ricker knew anything at all.
An accused has his rights, and they must not be relaxed, but the state has its rights too. It is for the courts “ to keep the balance true.” (Snyder v. Massachusetts, 291 U. S. 97, 122.) Where, as in the case before us, guilt has been proved to the hilt and the asserted misconduct had not the slightest influence upon any juror, no right of the defendant was prejudiced and there is no warrant for the grant of a new trial.
The judgment should be affirmed.
Conway, Desmond and Dye, JJ., concur with Lewis, Ch. J.; Fuld, J., dissents in opinion in which Froessel, J., concurs; Loughran, Ch. J., deceased.
Judgments reversed, etc.